 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    V. WILLIAMS, as Mother and Natural               No. 2:17-cv-2364 JAM DB
      Guardian of F.T., a minor,
12

13                       Plaintiff,                    ORDER
14           v.
15    TWIN RIVERS UNIFIED SCHOOL
      DISTRICT; DR. STEVEN MARTINEZ,
16    and DOES 1 through 25,
17                       Defendants.
18

19          On February 14, 2019, plaintiff filed a motion to compel and noticed the motion for

20   hearing before the undersigned pursuant to Local Rule 302(c)(1). (ECF No. 24.) In support of

21   the motion to compel, plaintiff filed a declaration. (ECF No. 24-2.) On February 15, 2019,

22   plaintiff field a motion seeking “[a]n Order removing the incorrectly filed declaration” because an

23   attachment to the declaration “failed to redact” a person’s date of birth. (ECF No. 26.)

24          However, once filed, the court does not remove filed documents from the docket. Instead,

25   parties may seek to remedy such errors through redaction or sealing. Here, on February 19, 2019,

26   the assigned District Judge granted plaintiff’s motion to seal the document at issue. (ECF No.

27   28.) And plaintiff has filed a properly redacted version of the document. (ECF No. 25.)

28   ////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that plaintiff’s February 15, 2019 motion to

 2   remove a declaration (ECF No. 26) is denied as having been rendered moot.

 3   Dated: March 4, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB\orders\orders.civil\williams2364.red.ord
22

23

24

25

26
27

28
                                                    2
